Citation Nr: 1204069	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-37 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

2.  Entitlement to service connection for residuals of a traumatic brain injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1980 to February 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO), which, inter alia, denied the Veteran's claims for service connection for traumatic brain injury and bipolar disorder.

This case has previously been before the Board.  In April 2009 the Board remanded the case in order to attempt to obtain additional pertinent VA and private treatment records.  After making several attempts to obtain records from the relevant VA Medical Centers (VAMC), the RO issued a Formal Finding on the Unavailability of VAMC Records in November 2009.  In June 2009, the RO additionally provided the Veteran with the necessary release forms in order to allow VA to obtain private treatment records.  The Veteran did not respond to this letter.  A November 2009 letter informed the Veteran that no VA treatment records were available before 2004.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that that there has been effective compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The Board notes that the Veteran was sent a letter in November 2011 informing him that the Veterans Law Judge who conducted his August 2008 hearing at the VA RO was no longer employed by the Board.  The November 2011 letter advised the Veteran that he had the option to testify at a hearing before another Veterans Law Judge.  See 38 C.F.R. § 20.707, 20.717 (2011).  The Veteran was informed that he had 30 days from the date of the letter to respond, and that if no response was received, the Board would assume that he did not want another hearing.  To date, no response has been received from the Veteran or his representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay in adjudicating the Veteran's claims, this case must be remanded again for further development pursuant to the duty to assist.

In treatment records dated September 2007 and February 2008, the Veteran stated that he was in receipt of Social Security (SSA) disability payments, though the relevant disability was not specifically identified.  When VA receives notice that the Veteran receives SSA disability benefits, VA must acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2011).  Although VA is not obligated to follow a determination made by SSA, these records could conceivably be relevant to the matter on appeal.  Therefore, attempts should be made to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2011).

In addition to the foregoing, the Board observes that the Veteran has not been afforded a VA examination in connection with his claims.  The Court of Appeals for Veterans Claims has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In the present case, the Veteran has asserted that he sustained a head injury during service that has resulted in current brain and psychiatric disabilities.  He cited one example where he apparently slipped on some oil, hit his head, and lost consciousness.  The Veteran is competent to report falling and hitting his head.  Furthermore, the evidence shows that he currently experiences symptoms such as headaches and psychiatric problems.  On remand, he should be afforded a VA examination to ascertain whether he has current psychiatric and/or residuals of a brain injury associated with his military service.

The Board observes that the record reflects a subsequent postservice head injury in 2006.  However, the Veteran has asserted that his current problems predated that injury.  Further development is necessary to ascertain whether his current disabilities resulted during service, were aggravated during service, or originated following his service discharge.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  The RO should obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran and his representative should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

3.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present psychiatric disability and/or residuals of a traumatic brain injury.  The claims file must be made available to and reviewed by the examiner. Any indicated studies must be performed. 

a)  Psychiatric Disability:  The examiner should identify any acquired psychiatric disorder that is currently manifested or which is indicated by the record since 2007.  

With respect to any identified psychiatric disorder, following examination of the Veteran and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or better probability) that the disability is etiologically related to the Veteran's active service, to include whether it had its onset during the Veteran's active service. 

With respect to any identified psychiatric disorder that existed prior to the Veteran's active military service, the examiner should provide an opinion as there is clear and unmistakable evidence to show that the disability did not increase in severity beyond the natural progression of the disability during the Veteran's active military service.  

b)  Traumatic Brain Injury:  The examiner should identify any traumatic brain injury (or residuals thereof) that are currently manifested or which are indicated by the record since 2007.  

With respect to any identified traumatic brain injury or residuals of such injury following 
Examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or better probability) that the disability is etiologically related to the Veteran's active service, to include whether it had its onset during the Veteran's active service. 

With respect to any identified residual of a traumatic brain injury that existed prior to the Veteran's active military service, the examiner should provide an opinion as there is clear and unmistakable evidence to show that the disability did not increase in severity beyond the natural progression of the disability during the Veteran's active military service.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion requested, he or she should so indicate in the examination report and fully describe why such opinion could not be reached.  

4.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


